Title: James Madison to John Robertson, 23 May 1836
From: Madison, James
To: Robertson, John


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 23. 1836.
                            
                        
                        
                        J. M. with his best respects to Mr. Robertson thanks him for the copy of his speech delivered in the H. of
                            Reps on the 5th & 6th. of April.
                        In this present condition of J. M. the combined effect of his very advanced age & of indisposition much
                            increased within a short-period he has been able to make himself but slightly acquainted with some of subjects embraced in
                            your speech. He may safely say that it is characterised by much ability in the views taken of many of them; and that the
                            aspect presented some of is deeply interesting to the career of our political system. On the distribution of the
                            proceeds of the public lands the speech appears to be entirely successful in shewing that the bill in its present form
                            encounters no insuperable difficulties, and that the fund is rightfully owned by the people of the Union unless it be
                            without an owner.
                        
                            
                                
                            
                        
                    